Dismissed and Memorandum Opinion filed August 28, 2008







Dismissed
and Memorandum Opinion filed August 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00163-CV
____________
 
MARK LOMAX, Appellant
 
V.
 
TOMMY B. THOMAS, ET AL., Appellees
 

 
On Appeal from the 55th District
Court
Harris County, Texas
Trial Court Cause No.
2007-77406
 

 
M E M O R
A N D U M   O P I N I O N
According
to the notice of appeal filed in this case, this is an attempted appeal from an
order signed February 4, 2008, sustaining a contest to appellant=s pauper=s oath related to the fees for filing
the underlying suit.  The underlying case remains pending in the trial court.




Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  There is no statute providing
for an interlocutory appeal of the court=s ruling on indigency for trial
proceedings.  Therefore, we are without jurisdiction over this appeal.
On July
16, 2008, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
28, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.